OhiGikAL                                                                                       06/02/2021


                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0218


                                          DA 21-0218                            F1LFD
   LLOYD SCOTT MAIER,                                                            JUN 0 2 2021
                                                                               Bowen   reenwood
                                                                             Clerk of Suprema CoUrt
              Petitioner and Appellant,                                         State of Montana


         v.                                                            ORDER

   STATE OF MONTANA,

              Respondent and Appellee.


         Appellant Lloyd Scott Maier, pro se, filed the opening brief on appeal on June 1,
  2021. Rules 10 through 13 of the Montana Rules of Appellate Procedure set forth the
  requirements for filing appellate briefs. The Court has determined that Appellant's brief
  does not comply with these rules. Accordingly,
        IT IS ORDERED that the signed original and copies of the referenced brief be
  returned for revisions necessary to comply with the Montana Rules of Appellate Procedure.
  In particular, the Appellant's opening brief must be revised to include:
        1. A cover page that includes the title ofthis Court, the cause number in this
           Court, the title ofthe case being appealed, and the court and name ofthe
           judge in the case that is being appealed, pursuant to Rule 11(6)(b);
        2. A table of contents and authorities, a statement of issues presented for
           review to indicate the nature ofthe case, a statement ofthe case to explain
           what occurred at the trial court level, a statement offacts with citations to
           the record,the applicable standard ofreview, a summary ofthe argument,
           an argument, and a conclusion, pursuant to Rule 12(1)(a) through (h);
        3. A signed certificate of service, pursuant to Rule 10(4); and
        4. A signed original copy ofthe brief, pursuant to Rule 13(2).

        IT IS FURTHER ORDERED that the signed original and copies ofthe revised brief
  ordered herein be filed within thirty (30) days of the date of this Order with the Clerk of
  this Court and that one copy of the revised brief be served on each counsel ofrecord;
      IT IS FURTHER ORDERED that the Clerk of Court is directed to provide
Appellant with a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney;
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing ofthe revised brief; and
      IT IS FURTHER ORDERED that the Clerk of this Court is directed to mail a true
copy ofthis Order, together with all copies of Appellant's brief, to Appellant and to mail a
true copy ofthis Order tyill counsel upon whom the brief was served.
      DATED this 42clFay of June, 2021.
                                                  For the Court,


                                                 By
                                                                   Justice




                                             2